Action by appellee against appellant for divorce, based upon the charge of cruel and inhuman treatment on the part of appellant toward appellee. There was an answer in denial, and a trial by the court which resulted in a finding in favor of appellee, upon which judgment was rendered granting him a divorce. From this judgment, after appellant's motion for a new trial was overruled, this appeal. The only action assigned is the action of the court in overruling appellant's motion for a new trial because of the insufficiency of the evidence to sustain the decision of the court.
Appellee has not favored us with a brief. We have read the evidence as it appears in appellant's brief, and we are constrained to hold that it is wholly insufficient to sustain the decision of the court.
Judgment reversed. *Page 718